Title: To Thomas Jefferson from Tench Coxe, 31 May 1794
From: Coxe, Tench
To: Jefferson, Thomas



Dear Sir
Philadelphia May 31 st 1794

I had learned from Mr. Maddison and Mr. Monroe the delay of all letters to you before I had the honor to receive your acknowledgment of those I have written to you at Montecello.
Your agricultural pursuits must be a delightful recreation after the fatigue, vexations, and nonsense of city life and public station. The subject is very captivating in the theory, and it is so peculiarly interesting to this country that I have it before me as a permanent topic of enquiry and consideration. To increase the productiveness of the United States, and to devise advantageous employment and consumption for the spontaneous gifts of Nature and the fruits of cultivation, are to give new vigor and the best direction to our most valuable energies and capacities. I am at present occupied with the strongest impressions in regard to the infinite importance of water in these views. Irrigation and water mills (for every purpose) appear to me to be of an intrinsic  value of which to speak in figures not 10 ⅌ cent is enjoyed, or even perceived. The latter is not the object of the farmer, but irrigation is more or less within the power of every land holder. I beg leave to recommend it to your examination, trial and consideration as superior in its facilities, in its certainties, and in its net advantages to the important, catalogue of manures. It is perfectly compatible with these, and indeed in detailing its good Effects, the increase of the precious compost of the Barnyard could not fail to occur.
I feel great comfort, Sir, in expressing to you an opinion that the contest between the great body of mankind, and the combined tenants of hereditary power, has taken a certain cast in favor of the former. The nation which must long be the first in the civilized world, has so far frustrated and wounded the mighty combination against them as to change the hopes of foreign conquest into apprehensions for their own internal safety. The Master of the great military politician, who threatened with Destruction the Mass of the Inhabitants of Paris, and prescribed to all France the unqualified acceptance, through their late King, of a constitution to be virtually formed in the German diet, has declared that the scheme is impracticable. Whether collateral policy, real despair or purchase has produced this change, or all three conjoined, is not material to France. Her revolution is as fixed, as her Territory.
Some extraordinary discoveries are said to have been recently made in Europe. A letter of respectability contains intimations, that measures conducing towards the Execution of the late King of France have been traced to Austrian influence. The policy is suggested to have been, to place subjugated france under the direction of the Queens party, during the long minority of her Son. It is added that after the Death of the King similar measures were instantly adopted by Prussia to procure the Execution of the Queen in order to frustrate the views of Austria. This comes, it is said, from a quarter not friendly to the French, and Dantons party is implicated in their suspicions, in the Prussian part of the Business. If true, it will steep the regal character in the blackest infamy.
It is agreed here by those who have least approved the french Revolution in the later stages of it, that the Prussian defection has taken place, and that if that Court does not revert to its coalition with Austria and Britain the game is up. But should Prussia engage anew, nothing in my opinion can ever restore confidence among the combined Powers. The impression upon the neutral Nations cannot fail to be the most decided in favor of maintaining an united Neutrality. The confidence given to the Whig interest of France, particularly the great civil leaders, and the victorious military people of every description must be prodigious.  The depression of the royalists and insurgents will be proportionate. The alarm to the unfriendly countries within the reach of the French Arms by Land and Sea, and to the Dutch, British, and Italian money lenders, must be as great as their dangers are real. Kings, Nobles and Priests appearing unsuccessful, will quickly be considered as impotent. The energies and success of the french People will enhance the Ideas of their own importance, and quicken the sense of their own wrongs among the deprived people of other nations. A greater and more expensive force will be required at home. The french will be thus relieved. Reasonably their Enemies should desire Peace, and they should consent to restore it upon proper terms. Their passions are at the height of human feeling against the British Government. Many of their people will desire to expel the privileged orders from the British System. The most moderate will probably insist on the restoration of every acquisition by the combined Powers—on a certain degree of protection to the Whig interest of the neighbouring countries, who have acted in their favor—and upon a settlement of the rights of neutral Nations, which will most painfully wound the British Spirit and, in their Judgment, trench upon their most important interests. Whether Peace will take place therefore, I have not a settled opinion. The french here are thoroughly well pleased, I believe, with the appointment of Mr. Monroe. Certainly he will, as far as his duty requires and permits, cherish their representative government, and he will take no ungenerous or dishonest advantages of them.
The latest accounts from London (of the fortnight preceding the 5th. of April) inform that their most cautious monied men are purchasing into the American funds and banks. Four or five Quaker Bankers and Merchants are among the number, and some of them persons generally supposed to be in habits of confidence with Mr. Pitt. Considering these proofs of public opinion, and other known facts indicative of it Mr. Hammonds last communication to our Government, proves him to be unfit for the management of their critical affairs with this Country. Lord Dorchester and Colonel Simcoes conduct and present situation must be very difficult of explanation to the people of reflexion in England. It will, however, serve us in our pending Negociation with Great Britain, that she is so fully understood from her own Conduct. It appears probable that things will stand very favorably, about the time of Mr. Jay’s arrival. I am, with perfect respect, dear Sir, Your most obedient & humble Servant,

Tench Coxe


June 4th. Since writing the above it appears that the King of Prussia has published his manifesto, that the attack upon Corsica is abandoned,  and that Danton is said to be implicated with Hebert and his Associates. The articles relative Russia, Sweden, and the port merit attention. We suppose Doctor Priestly is arrived at N. York. Congress do not expect to rise to Morrow.

